DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Rejections based on Double Patenting
Applicant’s Argument: Applicant argues page 6 of the remarks that the new claim renders the double patenting rejection moot.
Examiner’s Response: Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant has amended the claim however the references cited in the Double Patenting rejection still support the claimed limitations. A secondary reference was added for several dependent claims and the claims are still rejected under Non-Statutory Double Patenting.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues page 6 of the remarks that the new claims renders the prior art rejection moot.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has canceled the previous claim set and included new claims thus changing the scope of the invention necessitating a new grounds of rejection. A new grounds of rejection is presented below after an updated search.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-5, 8-11, 14-17, 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 10764876

A method comprising: transmitting, by a communications controller to a wireless node using higher layer signaling, a first parameter indicator identifying a first set of control channel parameters associated with a wireless node-specific search space locatable in any symbol of a time slot of a subframe, the first set of control channel parameters comprising an aggregation level and indicating a time and frequency resource used for the wireless node-specific search space; modulating, by the communications controller, control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto the time and frequency resource for the wireless node-specific search space in the time slot of the subframe; the time slot including a common search space in addition to the wireless node-specific search space, a second set of control channel parameters being associated with the common search space; at least one of the modulating the control information and the mapping the modulated control information being performed according to the first set of control channel parameters associated with the wireless node-specific search space; and a location of the modulated control information being designated 


Claim 3-5 rejected based on claim 1 of ‘876 as ‘976 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1 of ‘876 for the same reason.

Claim 6, 12, 18, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 in view of McBeath et al. (“McBeath”) (US 20100302983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, ‘876 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘876 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘876 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Proper action is required.

Claim 2-6, 8-12, 14-18, 20-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 3 of U.S. Patent No. 9338730 (‘730) in view of McBeath et al. (“McBeath”) (US 20100302983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 9338730
A method comprising: receiving, by a user equipment (UE) from a base station, modulated first control information transmitted in a control region, wherein the control region is a region of a subframe, and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel; receiving, by the UE from the base station, configuration for a second control region located in the first shared channel, wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region; and receiving, by the UE from the base station, a second shared channel located in the data region in accordance with the second control region.
A method for transmitting control information to a wireless node in a communications system, the method comprising: modulating, by a communications controller, the control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto resources associated with a first wireless node specific search space, the first wireless node specific search space being located in a data region of a first subframe, the first subframe including a common search space in addition to the first wireless node specific search space, wherein at least one of modulating the control information or mapping the modulated control information is performed according to a first set of control channel parameters associated with the first wireless node specific search space, and wherein the first wireless node specific search space is not linked to second control information mapped to a control region of the first subframe; and transmitting, by the communications controller, the first subframe to the wireless node.


[¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include sending the configuration. ‘730 teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located. It would have been obvious to modify ‘730 to specify it is signaled to the UE as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065.

Claim 3-5 rejected based on claim 1 of ‘730 as ‘730 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1 of ‘730 for the same reason.
 Regarding claim 6, ‘730 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘730 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.
Claim 12, 18, 24 rejected for the same reason as claim 6.

Proper action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 13, 19, 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7, for example, recites “new radio (NR) data region” but there is no support in the specification for a new radio data region. New radio (NR) is a standard and it was not until after the filing date of the parent application that 5g NR that Phase 1 standardization began for 5G NR. Examiner asserts that this limitation includes new matter not previously disclosed in the application. Examiner recommends canceling these claims. The same rejection is made for claim 13, 19, 25.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-12, 14-18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1).

Regarding claim 2, Lindh teaches:
A method comprising: receiving, by a user equipment (UE) [Figure 3, 5, UE ] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420 of subframes ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; receiving, by the UE from the base station, configuration for a second control region located in the first shared channel [Figure 5, 5I, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410 used for encoding the control information]; and receiving, by the UE from the base station, a second shared channel located in the data region in accordance with the second control region [Figure 5, ¶0102-109 steps 5G-5H].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 3, Lindh-McBeath teaches:
The method of claim 2, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 4, Lindh-McBeath teaches:
The method of claim 2, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].


The method of claim 2, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 6, Lindh-McBeath teaches:
The method of claim 2.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 8, Lindh teaches:
A user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the UE to: receive [Figure 3, 5, UE with components] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420of subframe ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; receive, from the base station, configuration for a second control region located in the first shared channel [Figure 5, 5I, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and receive, from the base station, a second shared channel located in the data region in accordance with the second control region [Figure 5, ¶0102-109 steps 5G-5H].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 9, Lindh-McBeath teaches:
The UE of claim 8, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].


The UE of claim 8, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 11, Lindh-McBeath teaches:
The UE of claim 8, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 12, Lindh-McBeath teaches:
The UE of claim 8.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 14, Lindh discloses:
A method comprising:
[Figure 3, 5,base station ] modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmitting, by the base station to the UE, configuration for a second control region located in the first shared channel [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmitting, by the base station to the UE, a second shared channel located in the data region in accordance with the second control region [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 

Regarding claim 15, Lindh-McBeath teaches:
The method of claim 14, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 16, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 17, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 18, Lindh-McBeath teaches:
The method of claim 14.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-

Regarding claim 20, Lindh discloses:
A method comprising:
A base station comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the base station to [Figure 3, 5,base station ] transmit, to a user equipment (UE), modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmit, to the UE, configuration for a second control region located in the first shared channel [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmit, to the UE, a second shared channel located in the data region in accordance with the second control region [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
[¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 21, Lindh-McBeath teaches:
The method of claim 20, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 22, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 23, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 24, Lindh-McBeath teaches:
The method of claim 20.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Claims 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1) and Nam et al. (“Nam”) (US 20170208568 A1).

Regarding claim 7, Lindh-McBeath teaches:
The method of claim 2.
Lindh teaches PDSCH but not NR-PDSCH, however as Examiner notes, this is not supported in the disclosure filed by Applicant prior to this amendment, thus the date of the invention being 4/01/2011 does not apply to this claim, thus Nam teaches the data region is a new radio (NR) data region [¶0180 UE configured to receive NR-PDSCH].
It would have been obvious to one of ordinary skill in the art before the date of 8/28/2020 to modify the PDSCH of a transmission to be NR-PDSCH as in Nam. Lindh teaches PDSCH and it would 

Regarding claim 13, Lindh-McBeath teaches:
The UE of claim 8.
Lindh teaches PDSCH but not NR-PDSCH, however as Examiner notes, this is not supported in the disclosure filed by Applicant prior to this amendment, thus the date of the invention being 4/01/2011 does not apply to this claim, thus Nam teaches the data region is a new radio (NR) data region [¶0180 UE configured to receive NR-PDSCH].
It would have been obvious to one of ordinary skill in the art before the date of 8/28/2020 to modify the PDSCH of a transmission to be NR-PDSCH as in Nam. Lindh teaches PDSCH and it would have been obvious to modify this to be NR-PDSCH in effort to provide flexibility and support various applications Nam ¶0003.

Regarding claim 19, Lindh-McBeath teaches:
The method of claim 14.
Lindh teaches PDSCH but not NR-PDSCH, however as Examiner notes, this is not supported in the disclosure filed by Applicant prior to this amendment, thus the date of the invention being 4/01/2011 does not apply to this claim, thus Nam teaches the data region is a new radio (NR) data region [¶0180 UE configured to receive NR-PDSCH].
It would have been obvious to one of ordinary skill in the art before the date of 8/28/2020 to modify the PDSCH of a transmission to be NR-PDSCH as in Nam. Lindh teaches PDSCH and it would have been obvious to modify this to be NR-PDSCH in effort to provide flexibility and support various applications Nam ¶0003.

Regarding claim 25, Lindh-McBeath teaches:
The base station of claim 20.
[¶0180 UE configured to receive NR-PDSCH].
It would have been obvious to one of ordinary skill in the art before the date of 8/28/2020 to modify the PDSCH of a transmission to be NR-PDSCH as in Nam. Lindh teaches PDSCH and it would have been obvious to modify this to be NR-PDSCH in effort to provide flexibility and support various applications Nam ¶0003.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478